The opinion of the court was delivered by
Fromme, J.:
This is an appeal from an order of the district court denying injunctive relief against the Board of Education of Unified School District No. 247, Crawford county, Kansas. Patrons of Mc-Cune Rural High School No. 2, a disorganized high school district,, brought the action to prevent the unified district board from closing, the high school at McCune without an election as provided by K. S. A. 72-6756. Injunctive relief was denied in the court below upon stipulated facts.
Due to the urgency and necessity for an early decision, the hearing of the appeal was advanced at the request of all parties.
Upon consideration of the case this court has concluded that the-judgment denying injunctive relief was in error. The same is hereby reversed with instructions to grant the injunctive relief to the extent necessary to prevent closing of the high school at McCune. This court is of the opinion that the provisions of K. S. A. 72-6756: were intended by the legislature to require a written consent or an affirmative vote of a majority of the resident electors within the-territory formerly comprising McCune Joint Rural High School District No. 2 before the unified board may discontinue the high school at McCune.
A formal opinion will be filed when the same is prepared.